Exhibit 10.1

Cardinal Health, Inc.

2005 Long-Term Incentive Plan,

(As Amended and Restated as of November 5, 2008)

 

1. Purpose of the Plan.

The purpose of this Plan is to encourage ownership in the Company by key
personnel whose long-term employment is considered essential to the Company’s
continued progress and, thereby, encourage such personnel to act in the
shareholders’ interest and share in the Company’s success. The Plan also is
intended to assist the Company in the recruitment of new employees.

 

2. Definitions.

As used herein, the following definitions shall apply:

 

  (a) “Administrator” means the Board, any Committee or such delegates as shall
be administering the Plan in accordance with Section 4 of the Plan.

 

  (b) “Affiliate” means any Subsidiary or other entity that is directly or
indirectly controlled by the Company or any entity in which the Company has a
significant ownership interest as determined by the Administrator.

 

  (c) “Applicable Law” means the requirements relating to the administration of
stock option plans under U.S. federal and state laws, any stock exchange or
quotation system on which the Company has listed or submitted for quotation the
Common Shares to the extent provided under the terms of the Company’s agreement
with such exchange or quotation system and, with respect to Awards subject to
the laws of any foreign jurisdiction where Awards are, or will be, granted under
the Plan, the laws of such jurisdiction.

 

  (d) “Award” means a Cash Award, Stock Award, Option, Stock Appreciation Right
or Other Stock-Based Award granted in accordance with the terms of the Plan.

 

  (e) “Awardee” means an Employee who has been granted an Award under the Plan.

 

  (f) “Award Agreement” means a Cash Award Agreement, Stock Award Agreement,
Option Agreement, Stock Appreciation Right Agreement and/or Other Stock-Based
Award Agreement, which may be in written or electronic format, in such form and
with such terms as may be specified by the Administrator, evidencing the terms
and conditions of an individual Award. Each Award Agreement is subject to the
terms and conditions of the Plan.

 

  (g) “Board” means the Board of Directors of the Company.

 

  (h) “Cash Award” means a bonus opportunity awarded under Section 13 of the
Plan pursuant to which a Participant may become entitled to receive an amount
based on the satisfaction of such performance criteria as are specified in the
agreement or, if no agreement is entered into with respect to the Cash Award,
other documents evidencing the Award (the “Cash Award Agreement”).



--------------------------------------------------------------------------------

  (i) “Change of Control” means any of the following:

 

  (i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of twenty-five percent (25%) or more of either (x) the then outstanding Common
Shares of the Company (the “Outstanding Company Common Shares”), or (y) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of Directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (i), the following acquisitions shall not constitute a Change of
Control: (A) any acquisition directly from the Company or any corporation
controlled by the Company; (B) any acquisition by the Company or any corporation
controlled by the Company; (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; or (D) any acquisition by any corporation that is a
Non-Control Acquisition (as defined in subsection (iii) of this Section 2(i));
or

 

  (ii) individuals who, as of the effective date of this Plan, constitute the
Board of the Company (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board of the Company; provided, however, that any
individual becoming a Director subsequent to the effective date whose election,
or nomination for election by the Company’s shareholders, was approved by a vote
of at least a majority of the Directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or

 

  (iii)

consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition by the Company of assets or shares of another corporation (a
“Business Combination”), unless, such Business Combination is a Non-Control
Acquisition. A “Non-Control Acquisition” shall mean a Business Combination
where: (x) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Shares and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than fifty percent
(50%) of, respectively, the

 

2



--------------------------------------------------------------------------------

 

then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Shares and Outstanding Company
Voting Securities, as the case may be; (y) no Person (excluding any employee
benefit plan (or related trust) of the Company or such corporation resulting
from such Business Combination) beneficially owns, directly or indirectly,
twenty-five percent (25%) or more of, respectively, the then outstanding shares
of common stock of the corporation resulting from such Business Combination or
the combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination (including any ownership that existed in the Company or the
company being acquired, if any); and (z) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 

  (iv) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

  (j) “Code” means the United States Internal Revenue Code of 1986, as amended.

 

  (k) “Committee” means a committee of Directors appointed by the Board in
accordance with Section 4 of the Plan or the Human Resources and Compensation
Committee of the Board.

 

  (l) “Common Shares” means the common shares, without par value, of the
Company.

 

  (m) “Company” means Cardinal Health, Inc., an Ohio corporation, or, except as
utilized in the definition of Change of Control, its successor.

 

  (n) “Conversion Award” has the meaning set forth in Section 4(b)(xii) of the
Plan.

 

  (o) “Director” means a member of the Board.

 

  (p) “Disability,” unless the Administrator determines otherwise, has the
meaning specified in the Company’s long-term disability plan applicable to the
Participant at the time of the disability.

 

  (q) “Disaffiliation” means a Subsidiary’s or Affiliate’s ceasing to be a
Subsidiary or Affiliate for any reason (including, without limitation, as a
result of a public offering, or a spinoff or sale by the Company, of the stock
of the Subsidiary or Affiliate) or a sale of a division of the Company and its
Affiliates.

 

3



--------------------------------------------------------------------------------

  (r) “Employee” means a regular, active employee of the Company or any
Affiliate, or a person who has agreed to commence serving as an employee of the
Company or any Affiliate within 90 days of the Grant Date, including an Officer
and/or Director who is also a regular, active employee of the Company or any
Affiliate. The Administrator shall determine whether the Chairman of the Board
qualifies as an “Employee.” For any and all purposes under the Plan, the term
“Employee” shall not include a person hired as an independent contractor, leased
employee, consultant or a person otherwise designated by the Administrator, the
Company or an Affiliate at the time of hire as not eligible to participate in or
receive benefits under the Plan or not on the payroll, even if such ineligible
person is subsequently determined to be a common law employee of the Company or
an Affiliate or otherwise an employee by any governmental or judicial authority.
Unless otherwise determined by the Administrator in its sole discretion, for
purposes of the Plan, an Employee shall be considered to have terminated
employment and to have ceased to be an Employee if his or her employer ceases to
be an Affiliate, even if he or she continues to be employed by such employer.

 

  (s) “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

  (t) “Grant Date” means, with respect to each Award, the date upon which an
Award that is granted to an Awardee pursuant to this Plan becomes effective,
which shall not be earlier than the date of action by the Administrator.

 

  (u) “Incentive Stock Option” means an Option that is identified in the Option
Agreement as intended to qualify as an incentive stock option within the meaning
of Section 422 of the Code and the regulations promulgated thereunder, and that
actually does so qualify.

 

  (v) “Fair Market Value” means the fair market value of the Common Shares as
determined by the Administrator from time to time. Unless otherwise determined
by the Administrator, the fair market value shall be the closing price for the
Common Shares reported on a consolidated basis on the New York Stock Exchange on
the relevant date or, if there were no sales on such date, the closing price on
the nearest preceding date on which sales occurred.

 

  (w) “Nonqualified Stock Option” means an Option that is not an Incentive Stock
Option.

 

  (x) “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

  (y)

“Option” means a right granted under Section 8 of the Plan to purchase a number
of Shares or Stock Units at such exercise price, at such times, and on such
other

 

4



--------------------------------------------------------------------------------

 

terms and conditions as are specified in the agreement or other documents
evidencing the Award (the “Option Agreement”). Both Incentive Stock Options and
Nonqualified Stock Options may be granted under the Plan.

 

  (z) “Other Stock-Based Award” means an Award granted pursuant to Section 12 of
the Plan on such terms and conditions as are specified in the agreement or other
documents evidencing the Award (the “Other Stock-Based Award Agreement”).

 

  (aa) “Participant” means the Awardee or any person (including any estate) to
whom an Award has been assigned or transferred as permitted hereunder.

 

  (bb) “Plan” means this 2005 Long-Term Incentive Plan.

 

  (cc) “Qualifying Performance Criteria” shall have the meaning set forth in
Section 14(b) of the Plan.

 

  (dd) “Retirement” means, unless the Administrator determines otherwise,
Termination of Employment (other than by death or Disability and other than in
the event of Termination for Cause) by a Participant from the Company and its
Affiliates after attaining age 55 and having at least 10 years of continuous
service with the Company and its Affiliates, including service with an Affiliate
of the Company prior to the time that such Affiliate became an Affiliate of the
Company.

 

  (ee) “Securities Act” means the United States Securities Act of 1933, as
amended.

 

  (ff) “Share” means a Common Share, as adjusted in accordance with Section 16
of the Plan.

 

  (gg) “Stock Appreciation Right” means a right granted under Section 10 of the
Plan on such terms and conditions as are specified in the agreement or other
documents evidencing the Award (the “Stock Appreciation Right Agreement”).

 

  (hh) “Stock Award” means an award or issuance of Shares or Stock Units made
under Section 11 of the Plan, the grant, issuance, retention, vesting and/or
transferability of which is subject during specified periods of time to such
conditions (including without limitation continued employment or performance
conditions) and terms as are expressed in the agreement or other documents
evidencing the Award (the “Stock Award Agreement”).

 

  (ii) “Stock Unit” means a bookkeeping entry representing an amount equivalent
to the Fair Market Value of one Share, payable in cash, property or Shares.
Stock Units represent an unfunded and unsecured obligation of the Company,
except as otherwise provided for by the Administrator.

 

  (jj) “Subsidiary” means any company (other than the Company) in an unbroken
chain of companies beginning with the Company, provided each company in the
unbroken chain (other than the Company) owns, at the time of determination,
stock possessing 50% or more of the total combined voting power of all classes
of stock in one of the other companies in such chain.

 

5



--------------------------------------------------------------------------------

  (kk) “Termination for Cause” means, unless otherwise provided in an Award
Agreement, Termination of Employment on account of any act of fraud or
intentional misrepresentation or embezzlement, misappropriation or conversion of
assets of the Company or any Affiliate, or the intentional and repeated
violation of the written policies or procedures of the Company, provided that
for an Employee who is party to an individual severance or employment agreement
defining Cause, except as may be provided in such agreement, “Cause” shall have
the meaning set forth in such agreement. For purposes of this Plan, a
Participant’s Termination of Employment shall be deemed to be a Termination for
Cause if, after the Participant’s employment has terminated, facts and
circumstances are discovered that would have justified, in the opinion of the
Committee, a Termination for Cause.

 

  (ll) “Termination of Employment” means ceasing to be an Employee; provided,
however, that, unless otherwise determined by the Administrator, for purposes of
this Plan, a Participant will not be deemed to have had a Termination of
Employment if such Participant continues to be or becomes a Director or becomes
an independent contractor, leased employee or consultant to the Company.
Notwithstanding the foregoing, for Incentive Stock Option purposes, Termination
of Employment will occur when the Awardee ceases to be an employee (as
determined in accordance with Section 3401(c) of the Code and the regulations
promulgated thereunder) of the Company or one of its Subsidiaries.

 

3. Stock Subject to the Plan.

(a) Aggregate Limit. Subject to the provisions of Section 16(a) of the Plan, the
maximum aggregate number of Shares which may be subject to Awards granted under
the Plan is 29,000,000 Shares. The 29,000,000 maximum number of Shares described
in the preceding sentence consists of 18,000,000 Shares that were approved in
2005 and 11,000,000 Shares that are being added as of this Amendment and
Restatement. The aggregate number of Shares subject to Awards granted under this
Plan shall not be reduced by Shares subject to Awards granted upon the
assumption of, or in substitution for, awards granted by a business or entity
that is acquired by, or whose assets are acquired by, the Company. The Shares
issued pursuant to the Plan may be either Shares reacquired by the Company,
including Shares purchased in the open market, or authorized but unissued
Shares.

(b) Code Section 162(m) and 422 Limits. Subject to the provisions of
Section 16(a) of the Plan, the aggregate number of Shares subject to Awards
granted under this Plan during any fiscal year to any one Awardee shall not
exceed 1,000,000. The aggregate maximum value as of the Grant Date of Cash
Awards granted under this Plan during any fiscal year to any one Awardee on or
after the date of this Amendment and Restatement becomes effective shall not
exceed U.S. $7,500,000. Subject to the provisions of Section 16(a) of the Plan,
the aggregate number of Shares that may be subject to all Incentive Stock
Options granted under the Plan is 4,500,000 Shares. Notwithstanding anything to
the contrary in the Plan, the limitations set forth

 

6



--------------------------------------------------------------------------------

in this Section 3(b) shall be subject to adjustment under Section 16(a) of the
Plan only to the extent that such adjustment will not affect the status of any
Award intended to qualify as “performance-based compensation” under
Section 162(m) of the Code.

(c) Stock Awards and Other Stock-Based Awards Limit. Subject to the provisions
of Section 16(a) of the Plan, the aggregate number of Shares that may be granted
subject to Stock Awards and Other Stock-Based Awards made under the Plan is
11,000,000 Shares.

(d) Share Counting Rules.

i. For purposes of this Section 3 of the Plan, the aggregate number of Shares
subject to Awards granted under the Plan at any time shall not be reduced by
Shares subject to Awards that have been canceled, expired, forfeited or settled
in cash.

ii. The following Shares shall not become available for Awards under this Plan:
(A) Shares subject to Awards that have been retained by the Company in payment
or satisfaction of the purchase price of an Award or the tax withholding
obligation of an Awardee; (B) Shares that have been delivered (either actually
or constructively by attestation) to the Company in payment or satisfaction of
the purchase price of an Award or the tax withholding obligation of an Awardee;
or (C) Shares reserved for issuance upon a grant of Stock Appreciation Rights
which are exercised and settled in Shares, to the extent the number of reserved
Shares exceeds the number of Shares actually issued upon the exercise of the
Stock Appreciation Rights.

 

4. Administration of the Plan.

(a) Procedure.

i. Multiple Administrative Bodies. The Plan shall be administered by the Board,
a Committee designated by the Board to so administer this Plan and/or their
respective delegates.

ii. Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, Awards to
“covered employees” within the meaning of Section 162(m) of the Code or to
Employees that the Committee determines may be “covered employees” in the future
shall be made by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code. Notwithstanding any other provision of
the Plan, the Administrator shall not have any discretion or authority to make
changes to any Award that is intended to qualify as “performance-based
compensation” to the extent that the existence of such discretion or authority
would cause such Award not to so qualify.

iii. Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3 promulgated under the Exchange Act (“Rule 16b-3”),
Awards to Officers and Directors shall be made by the entire Board or a
Committee of two or more “non-employee directors” within the meaning of Rule
16b-3.

 

7



--------------------------------------------------------------------------------

iv. Other Administration. Except to the extent prohibited by Applicable Law, the
Board or a Committee may delegate to a Committee of one or more Directors or to
authorized officers of the Company the power to approve Awards to persons
eligible to receive Awards under the Plan who are not (A) subject to Section 16
of the Exchange Act or (B) at the time of such approval, “covered employees”
under Section 162(m) of the Code.

v. Delegation of Authority for the Day-to-Day Administration of the Plan. Except
to the extent prohibited by Applicable Law, the Administrator may delegate to
one or more individuals the day-to-day administration of the Plan and any of the
functions assigned to it in this Plan. Such delegation may be revoked at any
time.

(b) Powers of the Administrator. Subject to the provisions of the Plan and, in
the case of a Committee or delegates acting as the Administrator, subject to the
specific duties delegated to such Committee or delegates, the Administrator
shall have the authority, in its discretion:

i. to select the Employees of the Company or its Affiliates to whom Awards are
to be granted hereunder;

ii. to determine the number of Common Shares to be covered by each Award granted
hereunder;

iii. to determine the type of Award to be granted to the selected Employees;

iv. to approve forms of Award Agreements;

v. to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Award granted hereunder. Such terms and conditions may include, but
are not limited to, the exercise and/or purchase price, the time or times when
an Award may be exercised (which may or may not be based on performance
criteria), the vesting schedule, any vesting and/or exercisability provisions,
terms regarding acceleration of Awards or waiver of forfeiture restrictions, the
acceptable forms of consideration for payment for an Award, the term, and any
restriction or limitation regarding any Award or the Shares relating thereto,
based in each case on such factors as the Administrator, in its sole discretion,
shall determine and may be established at the time an Award is granted or
thereafter;

vi. to correct administrative errors;

vii. to construe and interpret the terms of the Plan (including sub-plans and
Plan addenda) and Awards granted pursuant to the Plan;

viii. to adopt rules and procedures relating to the operation and administration
of the Plan to accommodate the specific requirements of local laws and
procedures. Without limiting the generality of the foregoing, the Administrator
is specifically authorized (A) to adopt the rules and procedures regarding the
conversion of local currency, the shift of tax liability from employer to
employee (where legally permitted)

 

8



--------------------------------------------------------------------------------

and withholding procedures and handling of stock certificates which vary with
local requirements, and (B) to adopt sub-plans and Plan addenda as the
Administrator deems desirable, to accommodate foreign laws, regulations and
practice;

ix. to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans and Plan addenda;

x. to modify or amend each Award, including, but not limited to, the
acceleration of vesting and/or exercisability, provided, however, that any such
modification or amendment (A) is subject to the minimum vesting provisions set
forth in Sections 8(e), 11(a) and 12(a) of the Plan and the plan amendment
provisions set forth in Section 17 of the Plan, and (B) may not impair any
outstanding Award unless agreed to in writing by the Participant, except that
such agreement shall not be required if the Administrator determines in its sole
discretion that such modification or amendment either (Y) is required or
advisable in order for the Company, the Plan or the Award to satisfy any
Applicable Law or to meet the requirements of any accounting standard, or (Z) is
not reasonably likely to significantly diminish the benefits provided under such
Award, or that adequate compensation has been provided for any such
diminishment;

xi. to allow or require Participants to satisfy withholding tax amounts by
electing to have the Company withhold from the Shares to be issued upon exercise
of a Nonqualified Stock Option or vesting of a Stock Award that number of Shares
having a Fair Market Value equal to the amount required to be withheld. The Fair
Market Value of the Shares to be withheld shall be determined in such manner and
on such date that the Administrator shall determine or, in the absence of
provision otherwise, on the date that the amount of tax to be withheld is to be
determined. All elections by a Participant to have Shares withheld for this
purpose shall be made in such form and under such conditions as the
Administrator may provide;

xii. to authorize conversion or substitution under the Plan of any or all stock
options, stock appreciation rights or other stock awards held by awardees of an
entity acquired by the Company (the “Conversion Awards”). Any conversion or
substitution shall be effective as of the close of the merger or acquisition.
The Conversion Awards may be Nonqualified Stock Options or Incentive Stock
Options, as determined by the Administrator, with respect to options granted by
the acquired entity;

xiii. to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;

xiv. to impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or of
other subsequent transfers by the Participant of any Shares issued as a result
of or under an Award or upon the exercise of an Award, including without
limitation, (A) restrictions under an insider trading policy, (B) restrictions
as to the use of a specified brokerage firm for such resales or other transfers,
and (C) institution of “blackout” periods on exercises of Awards;

 

9



--------------------------------------------------------------------------------

xv. to provide, either at the time an Award is granted or by subsequent action,
that an Award shall contain as a term thereof, a right, either in tandem with
the other rights under the Award or as an alternative thereto, of the
Participant to receive, without payment to the Company, a number of Shares, cash
or a combination thereof, the amount of which is determined by reference to the
value of the Award; and

xvi. to make all other determinations deemed necessary or advisable for
administering the Plan and any Award granted hereunder.

(c) Effect of Administrator’s Decision. All questions arising under the Plan or
under any Award shall be decided by the Administrator in its total and absolute
discretion. All decisions, determinations and interpretations by the
Administrator regarding the Plan, any rules and regulations under the Plan and
the terms and conditions of any Award granted hereunder, shall be final and
binding on all Participants. The Administrator shall consider such factors as it
deems relevant, in its sole and absolute discretion, to making such decisions,
determinations and interpretations including, without limitation, the
recommendations or advice of any officer or other employee of the Company and
such attorneys, consultants and accountants as it may select.

 

5. Eligibility.

Awards may be granted only to Employees of the Company or any of its Affiliates.
Awards may not be granted to a Director unless such Director otherwise qualifies
as an Employee of the Company or one of its Affiliates.

 

6. Term of Plan.

The Plan shall become effective upon its approval by shareholders of the
Company. It shall continue in effect for a term of ten (10) years from the date
the Plan is approved by the shareholders of the Company unless terminated
earlier under Section 17 of the Plan.

 

7. Term of Award.

Subject to the provisions of the Plan, the term of each Award shall be
determined by the Administrator and stated in the Award Agreement. In the case
of an Option or Stock Appreciation Right, the term shall be ten (10) years from
the Grant Date or such shorter term as may be provided in the Award Agreement.

 

8. Options.

The Administrator may grant an Option or provide for the grant of an Option,
either from time to time in the discretion of the Administrator or automatically
upon the occurrence of specified events, including, without limitation, the
achievement of performance goals, the satisfaction of an event or condition
within the control of the Awardee or within the control of others.

(a) Option Agreement. Each Option Agreement shall contain provisions regarding
(i) the number of Shares that may be issued upon exercise of the Option,
(ii) the type of Option, (iii) the exercise price of the Option and the means of
payment of such exercise price, (iv) the term of

 

10



--------------------------------------------------------------------------------

the Option, (v) such terms and conditions on the vesting and/or exercisability
of an Option as may be determined from time to time by the Administrator,
(vi) restrictions on the transfer of the Option and forfeiture provisions, and
(vii) such further terms and conditions, in each case not inconsistent with this
Plan, as may be determined from time to time by the Administrator.

(b) Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator,
except that the per Share exercise price shall be no less than 100% of the Fair
Market Value per Share on the Grant Date. Notwithstanding the preceding
sentence, at the Administrator’s discretion, Conversion Awards may be granted in
substitution and/or conversion of options of an acquired entity, with a per
Share exercise price of less than 100% of the Fair Market Value per Share on the
date of such substitution and/or conversion.

(c) No Repricings. Except in connection with a corporate transaction or event
described in Section 16(a) of this Plan, the terms of outstanding awards may not
be amended to reduce the exercise price of outstanding Options or the base price
of Stock Appreciation Rights, or cancel outstanding Options or Stock
Appreciation Rights in exchange for cash, other awards or Options or Stock
Appreciation Rights with an exercise price or base price, as applicable, that is
less than the exercise price of the original Options or base price of the
original Stock Appreciation Rights, as applicable, without shareholder approval.

(d) No Reload Grants. Options shall not be granted under the Plan in
consideration for and shall not be conditioned upon the delivery of Shares to
the Company in payment of the exercise price and/or tax withholding obligation
under any other employee stock option.

(e) Vesting Period and Exercise Dates. Options granted under this Plan shall
vest and/or be exercisable at such time and in such installments during the
period prior to the expiration of the Option’s term as determined by the
Administrator, except that no Option shall first become exercisable within one
(1) year from its Grant Date, other than (i) upon a Change of Control as
specified in Section 16(b) of the Plan or in connection with a Disafiliation,
(ii) upon the death, Disability or Retirement of the Awardee, in each case as
specified in the Option Agreement, or (iii) for up to 1,000,000 Shares subject
to Options in the aggregate which shall have no minimum vesting period. The
Administrator shall have the right to make the timing of the ability to exercise
any Option granted under this Plan subject to continued active employment, the
passage of time and/or such performance requirements as deemed appropriate by
the Administrator. At any time after the grant of an Option, the Administrator
may reduce or eliminate any restrictions surrounding any Participant’s right to
exercise all or part of the Option, subject to restrictions set forth above.

(f) Form of Consideration. The Administrator shall determine the acceptable form
of consideration for exercising an Option, including the method of payment,
either through the terms of the Option Agreement or at the time of exercise of
an Option. Acceptable forms of consideration may include:

i. cash;

ii. check or wire transfer (denominated in U.S. Dollars);

 

11



--------------------------------------------------------------------------------

iii. subject to any conditions or limitations established by the Administrator,
other Shares which (A) in the case of Shares acquired from the Company (whether
upon the exercise of an Option or otherwise), have been owned by the Participant
for more than six (6) months on the date of surrender (unless this condition is
waived by the Administrator), and (B) have a Fair Market Value on the date of
surrender equal to or greater than the aggregate exercise price of the Shares as
to which said Option shall be exercised (it being agreed that the excess of the
Fair Market Value over the aggregate exercise price shall be refunded to the
Awardee in cash);

iv. subject to any conditions or limitations established by the Administrator,
the Company’s withholding shares otherwise issuable upon exercise of an Option;

v. to the extent permitted by Applicable Law, consideration received by the
Company under a broker-assisted sale and remittance program acceptable to the
Administrator;

vi. such other consideration and method of payment for the issuance of Shares to
the extent permitted by Applicable Law; or

vii. any combination of the foregoing methods of payment.

(g) Procedure for Exercise; Rights as a Shareholder.

i. Any Option granted hereunder shall be exercisable according to the terms of
the Plan and at such times and under such conditions as determined by the
Administrator and set forth in the applicable Option Agreement.

ii. An Option shall be deemed exercised when the Company receives (A) written or
electronic notice of exercise (in accordance with the Option Agreement or
procedures established by the Administrator) from the person entitled to
exercise the Option, (B) full payment for the Shares with respect to which the
related Option is exercised, and (C) with respect to Nonqualified Stock Options,
provisions acceptable to the Administrator have been made for payment of all
applicable withholding taxes.

iii. Unless provided otherwise by the Administrator or pursuant to this Plan,
until the Shares are issued (as evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company), no right
to vote or receive dividends or any other rights as a shareholder shall exist
with respect to the Shares subject to an Option, notwithstanding the exercise of
the Option.

iv. The Company shall issue (or cause to be issued) such Shares as soon as
administratively practicable after the Option is exercised. An Option may not be
exercised for a fraction of a Share.

(h) Termination of Employment. The Administrator shall determine as of the Grant
Date (subject to modification subsequent to the Grant Date) the effect a
Termination of Employment due to (i) Disability, (ii) Retirement, (iii) death,
or (iv) otherwise (including Termination for Cause) shall have on any Option.

 

12



--------------------------------------------------------------------------------

9. Incentive Stock Option Limitations/Terms.

(a) Eligibility. Only employees (as determined in accordance with
Section 3401(c) of the Code and the regulations promulgated thereunder) of the
Company or any of its Subsidiaries may be granted Incentive Stock Options. No
Incentive Stock Option shall be granted to any such employee who as of the Grant
Date owns stock possessing more than 10% of the total combined voting power of
the Company.

(b) $100,000 Limitation. Notwithstanding the designation “Incentive Stock
Option” in an Option Agreement, if and to the extent that the aggregate Fair
Market Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Awardee during any calendar year (under
all plans of the Company and any of its Subsidiaries) exceeds U.S. $100,000,
such Options shall be treated as Nonqualified Stock Options. For purposes of
this Section 9(b) of the Plan, Incentive Stock Options shall be taken into
account in the order in which they were granted. The Fair Market Value of the
Shares shall be determined as of the Grant Date.

(c) Transferability. The Option Agreement must provide that an Incentive Stock
Option cannot be transferable by the Awardee otherwise than by will or the laws
of descent and distribution, and, during the lifetime of such Awardee, must not
be exercisable by any other person. If the terms of an Incentive Stock Option
are amended to permit transferability, the Option will be treated for tax
purposes as a Nonqualified Stock Option.

(d) Exercise Price. The per Share exercise price of an Incentive Stock Option
shall in no event be inconsistent with the requirements for qualification of the
Incentive Stock Option under Section 422 of the Code.

(e) Other Terms. Option Agreements evidencing Incentive Stock Options shall
contain such other terms and conditions as may be necessary to qualify, to the
extent determined desirable by the Administrator, with the applicable provisions
of Section 422 of the Code.

 

10. Stock Appreciation Rights.

A “Stock Appreciation Right” is a right that entitles the Awardee to receive, in
cash or Shares (as determined by the Administrator), value equal to or otherwise
based on the excess of (i) the Fair Market Value of a specified number of Shares
at the time of exercise over (ii) the aggregate exercise price of the right, as
established by the Administrator on the Grant Date. Stock Appreciation Rights
may be granted to Awardees either alone (“freestanding”) or in addition to or in
tandem with other Awards granted under the Plan and may, but need not, relate to
a specific Option granted under Section 8 of the Plan. Any Stock Appreciation
Right granted in tandem with an Option may be granted at the same time such
Option is granted or at any time thereafter before exercise or expiration of
such Option. All Stock Appreciation Rights under the Plan shall be granted
subject to the same terms and conditions applicable to Options as set forth in
Sections 7 and 8 of the Plan, including without limitation the prohibition on
repricing in Section 8(c); provided, however, that Stock Appreciation Rights
granted in tandem with a previously granted Option shall have the terms and
conditions of such Option. Subject to the provisions of Sections 7 and 8 of the
Plan, the Administrator may impose such other conditions or restrictions on any
Stock Appreciation Right as it shall deem appropriate. Stock Appreciation Rights
may be settled in Shares or cash as determined by the Administrator.

 

13



--------------------------------------------------------------------------------

11. Stock Awards.

(a) Stock Award Agreement. Each Stock Award Agreement shall contain provisions
regarding (i) the number of Shares subject to such Stock Award or a formula for
determining such number, (ii) the purchase price of the Shares, if any, and the
means of payment for the Shares, (iii) the performance criteria, if any, and
level of achievement versus these criteria that shall determine the number of
Shares granted, issued, retainable and/or vested, (iv) such terms and conditions
on the grant, issuance, vesting and/or forfeiture of the Shares as may be
determined from time to time by the Administrator, (v) restrictions on the
transferability of the Stock Award, and (vi) such further terms and conditions
in each case not inconsistent with this Plan as may be determined from time to
time by the Administrator. No condition that is based upon performance criteria
and level of achievement versus such criteria shall be based on performance over
a period of less than one (1) year and no condition that is based upon continued
employment or the passage of time shall provide for vesting in full of a Stock
Award in less than pro rata installments over three (3) years from the date the
Stock Award is made, other than (i) with respect to such Stock Awards that are
issued upon the exercise or settlement of Options or Stock Appreciation Rights,
(ii) upon a Change of Control as specified in Section 16(b) of the Plan or in
connection with a Disaffiliation , (iii) upon the death, Disability or
Retirement of the Awardee, in each case as specified in the Stock Award
Agreement, or (iv) for up to 1,100,000 Shares subject to Stock Awards and Other
Stock-Based Awards in the aggregate which shall have no minimum vesting period.

(b) Restrictions and Performance Criteria. The grant, issuance, retention and/or
vesting of each Stock Award may be subject to such performance criteria and
level of achievement versus these criteria as the Administrator shall determine,
which criteria may be based on financial performance, personal performance
evaluations and/or completion of service by the Awardee. Notwithstanding
anything to the contrary herein, the performance criteria for any Stock Award
that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code shall be established by the
Administrator based on one or more Qualifying Performance Criteria selected by
the Administrator and specified in writing not later than ninety (90) days after
the commencement of the period of service (or, if earlier, the elapse of 25% of
such period) to which the performance goals relate, provided that the outcome is
substantially uncertain at that time.

(c) Termination of Employment. The Administrator shall determine as of the Grant
Date (subject to modification subsequent to the Grant Date) the effect a
Termination of Employment due to (i) Disability, (ii) Retirement, (iii) death,
or (iv) otherwise (including Termination for Cause) shall have on any Stock
Award.

(d) Rights as a Shareholder. Unless otherwise provided for by the Administrator,
the Participant shall have the rights equivalent to those of a shareholder and
shall be a shareholder only after Shares are issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) to the Participant.

 

14



--------------------------------------------------------------------------------

12. Other Stock-Based Awards.

(a) Other Stock-Based Awards. An “Other Stock-Based Award” means any other type
of equity-based or equity-related Award not otherwise described by the terms of
this Plan (including the grant or offer for sale of unrestricted Shares) in such
amount and subject to such terms and conditions as the Administrator shall
determine. Such Awards may involve the transfer of actual Shares to
Participants, or payment in cash or otherwise of amounts based on the value of
Shares. Each Other Stock-Based Award will be evidenced by an Award Agreement
containing such terms and conditions as may be determined by the Administrator.
No condition that is based upon performance criteria and level of achievement
versus such criteria shall be based on performance over a period of less than
one (1) year and no condition that is based upon continued employment or the
passage of time shall provide for vesting in full of an Other Stock-Based Award
in less than pro rata installments over three (3) years from the date the Other
Stock-Based Award is made, other than (i) with respect to such Other Stock-Based
Awards that are issued upon the exercise or settlement of Options or Stock
Appreciation Rights, (ii) upon a Change of Control as specified in Section 16(b)
of the Plan or in connection with a Disaffiliation, (iii) upon the death,
Disability or Retirement of the Awardee, in each case as specified in the Other
Stock-Based Award Agreement, or (iv) for up to 1,100,000 Shares subject to Stock
Awards and Other Stock-Based Awards in the aggregate which shall have no minimum
vesting period.

(b) Value of Other Stock-Based Awards. Each Other Stock-Based Award shall be
expressed in terms of Shares or units based on Shares, as determined by the
Administrator. The Administrator may establish performance goals in its
discretion. If the Administrator exercises its discretion to establish
performance goals, the number and/or value of Other Stock-Based Awards that will
be paid out to the Participant will depend on the extent to which the
performance goals are met. Notwithstanding anything to the contrary herein, the
performance criteria for any Other Stock-Based Award that is intended to satisfy
the requirements for “performance-based compensation” under Section 162(m) of
the Code shall be established by the Administrator based on one or more
Qualifying Performance Criteria selected by the Administrator and specified in
writing not later than ninety (90) days after the commencement of the period of
service (or, if earlier, the elapse of 25% of such period) to which the
performance goals relate and otherwise within the time period required by the
Code and the applicable Treasury Regulations, provided that the outcome is
substantially uncertain at that time.

(c) Payment of Other Stock-Based Awards. Payment, if any, with respect to Other
Stock-Based Awards shall be made in accordance with the terms of the Award, in
cash or Shares as the Administrator determines.

(d) Termination of Employment. The Administrator shall determine as of the Grant
Date (subject to modification subsequent to the Grant Date) the effect a
Termination of Employment due to (i) Disability, (ii) Retirement, (iii) death,
or (iv) otherwise (including Termination for Cause) shall have on any Other
Stock-Based Award.

 

15



--------------------------------------------------------------------------------

13. Cash Awards.

Each Cash Award will confer upon the Participant the opportunity to earn a
future payment tied to the level of achievement with respect to one or more
performance criteria established for a performance period.

(a) Cash Award. Each Cash Award may contain provisions regarding (i) the amounts
potentially payable to the Participant as a Cash Award, (ii) the performance
criteria and level of achievement versus these criteria which shall determine
the amount of such payment, (iii) the period as to which performance shall be
measured for establishing the amount of any payment, (iv) the timing of any
payment earned by virtue of performance, (v) restrictions on the alienation or
transfer of the Cash Award prior to actual payment, (vi) forfeiture provisions,
and (vii) such further terms and conditions, in each case not inconsistent with
the Plan, as may be determined from time to time by the Administrator. The
maximum amount payable as a Cash Award that is settled for cash may be a
multiple of the target amount payable, but the maximum amount payable pursuant
to portions of Cash Awards earned with respect to any fiscal year to any Awardee
shall not exceed U.S. $7,500,000, provided, however, that this sentence shall
not apply to any such Cash Award granted on or after the date this Amendment and
Restatement becomes effective, and the limitation on Cash Awards specified in
Section 3(b) hereof shall apply instead.

(b) Performance Criteria. The Administrator shall establish the performance
criteria and level of achievement versus these criteria which shall determine
the amounts payable under a Cash Award, which criteria may be based on financial
performance and/or personal performance evaluations. The Administrator may
specify the percentage of the target Cash Award that is intended to satisfy the
requirements for “performance-based compensation” under Section 162(m) of the
Code. Notwithstanding anything to the contrary herein, the performance criteria
for any portion of a Cash Award that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code shall be a
measure established by the Administrator based on one or more Qualifying
Performance Criteria selected by the Administrator and specified in writing not
later than ninety (90) days after the commencement of the period of service (or,
if earlier, the elapse of 25% of such period) to which the performance goals
relates, provided that the outcome is substantially uncertain at that time.

(c) Timing and Form of Payment. The Administrator shall determine the timing of
payment of any Cash Award. The Administrator may provide for or, subject to such
terms and conditions as the Administrator may specify, may permit an Awardee to
elect for the payment of any Cash Award to be deferred to a specified date or
event. The Administrator may specify the form of payment of Cash Awards, which
may be cash or other property, or may provide for an Awardee to have the option
for his or her Cash Award, or such portion thereof as the Administrator may
specify, to be paid in whole or in part in cash or other property. To the extent
that a Cash Award is in the form of cash, the Administrator may determine
whether a payment is in U.S. dollars or foreign currency.

(d) Termination of Employment. The Administrator shall determine as of the Grant
Date (subject to modification subsequent to the Grant Date) the effect a
Termination of Employment due to (i) Disability, (ii) Retirement, (iii) death,
or (iv) otherwise (including Termination for Cause) shall have on any Cash
Award.

 

16



--------------------------------------------------------------------------------

14. Other Provisions Applicable to Awards.

(a) Non-Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred or disposed of in any manner other than by beneficiary designation,
will or by the laws of descent or distribution. The Administrator may make an
Award transferable to an Awardee’s family member or any other person or entity.
If the Administrator makes an Award transferable, either as of the Grant Date or
thereafter, such Award shall contain such additional terms and conditions as the
Administrator deems appropriate, and any transferee shall be deemed to be bound
by such terms upon acceptance of such transfer. In no event may Awards be
transferred in exchange for consideration.

(b) Qualifying Performance Criteria. For purposes of this Plan, the term
“Qualifying Performance Criteria” shall mean any one or more of the following
performance criteria, either individually, alternatively or in any combination,
applied to either the Company as a whole or to a business unit, Affiliate or
business segment, either individually, alternatively or in any combination, and
measured either annually or cumulatively over a period of years, on an absolute
basis or relative to a pre-established target, to previous years’ results or to
a designated comparison group, in each case as specified by the Committee in the
Award: (i) cash flow; (ii) earnings (including gross margin, earnings before
interest and taxes, earnings before taxes, and net earnings); (iii) earnings per
share; (iv) growth in earnings or earnings per share; (v) stock price;
(vi) return on equity or average shareholders’ equity; (vii) total shareholder
return; (viii) return on capital; (ix) return on assets or net assets;
(x) return on investment; (xi) revenue; (xii) income or net income;
(xiii) operating income or net operating income; (xiv) operating profit or net
operating profit (whether before or after taxes); (xv) economic profit or profit
margin; (xvi) operating margin; (xvii) return on operating revenue;
(xviii) return on tangible capital; (xix) market share; (xx) contract awards or
backlog; (xxi) overhead or other expense reduction; (xxii) growth in shareholder
value relative to the moving average of the S&P 500 Index or a peer group index;
(xxiii) credit rating; (xxiv) strategic plan development and implementation;
(xxv) improvement in workforce diversity; (xxvi) customer satisfaction;
(xxvii) employee satisfaction; (xxviii) management succession plan development
and implementation; and (xxix) employee retention. With respect to any Award
that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code, the performance criteria must be
Qualifying Performance Criteria, and the Administrator will (within the first
quarter of the performance period, but in no event more than ninety (90) days
into that period) establish the specific performance targets (including
thresholds and whether to exclude certain extraordinary, non-recurring, or
similar items) and award amounts (subject to the right of the administrator to
exercise discretion to reduce payment amounts following the conclusion of the
performance period).

(c) Certification. Prior to the payment of any compensation under an Award
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code, the Committee shall certify in writing the extent to which any
Qualifying Performance Criteria and any other material terms under such Award
have been satisfied (other than in cases where such criteria relate solely to
the increase in the value of the Common Shares).

 

17



--------------------------------------------------------------------------------

(d) Discretionary Adjustments Pursuant to Section 162(m). Notwithstanding
satisfaction of any completion of any Qualifying Performance Criteria, to the
extent specified as of the Grant Date, the number of Shares, Options or other
benefits granted, issued, retainable and/or vested under an Award on account of
satisfaction of such Qualifying Performance Criteria may be reduced by the
Committee on the basis of such further considerations as the Committee in its
sole discretion shall determine.

 

15. Dividends and Dividend Equivalents.

To the extent permitted by Section 409A of the Code, any Award other than an
Option or Stock Appreciation Right may provide the Awardee with the right to
receive dividend payments or dividend equivalent payments on the Shares subject
the Award, whether or not such Award has been exercised or is vested. Such
payments may be made in cash or may be credited as cash or Stock Units to an
Awardee’s account and later settled in cash or Shares or a combination thereof,
as determined by the Administrator. Such payments and credits may be subject to
such conditions and contingencies as the Administrator may establish.

 

16. Adjustments upon Changes in Capitalization, Organic Change or Change of
Control.

(a) Adjustment Clause. In the event of (i) a stock dividend, stock split,
reverse stock split, share combination, or recapitalization or similar event
affecting the capital structure of the Company (each, a “Share Change”), or
(ii) a merger, consolidation, acquisition of property or shares, separation,
spinoff, reorganization, stock rights offering, liquidation, Disaffiliation, or
similar event affecting the Company or any of its Subsidiaries (each, a “Organic
Change”), the Administrator or the Board may in its discretion, and for any
Award granted after this Amendment and Restatement becomes effective shall, make
such substitutions or adjustments as it deems appropriate and equitable to
(i) the Share limitations set forth in Sections 3, 11(a) and 12(a) of the Plan,
(ii) the number and kind of Shares covered by each outstanding Award, and
(iii) the price per Share subject to each such outstanding Award. Such
adjustments may include, without limitation, (x) the cancellation of outstanding
Awards in exchange for payments of cash, property or a combination thereof
having an aggregate value equal to the value of such Awards, as determined by
the Administrator or the Board in its sole discretion (it being understood that
in the case of an Organic Change with respect to which shareholders receive
consideration other than publicly traded equity securities of the ultimate
surviving entity, any such determination by the Administrator that the value of
an Option or Stock Appreciation Right shall for this purpose be deemed to equal
the excess, if any, of the value of the consideration being paid for each Share
pursuant to such Organic Change over the exercise price of such Option or Stock
Appreciation Right shall conclusively be deemed valid); (y) the substitution of
other property (including, without limitation, cash or other securities of the
Company and securities of entities other than the Company) for the Shares
subject to outstanding Awards; and (z) in connection with any Disaffiliation,
arranging for the assumption of Awards, or replacement of Awards with new awards
based on other property or other securities (including, without limitation,
other securities of the Company and securities of entities other than the
Company), by the affected Subsidiary, Affiliate, or division or by the entity
that controls such Subsidiary, Affiliate, or division following such
Disaffiliation (as well as any corresponding adjustments to Awards that remain
based upon Company securities).

 

18



--------------------------------------------------------------------------------

(b) Change of Control. In the event of a Change of Control, unless otherwise
determined by the Administrator as of the Grant Date of a particular Award (or
subsequent to the Grant Date), the following acceleration, exercisability and
valuation provisions shall apply:

i. On the date that such Change of Control occurs, any or all Options and Stock
Appreciation Rights awarded under this Plan not previously exercisable and
vested shall become fully exercisable and vested.

ii. Except as may be provided in an individual severance or employment agreement
(or severance plan) to which an Awardee is a party, in the event of an Awardee’s
Termination of Employment within two (2) years after a Change of Control for any
reason other than because of the Awardee’s death, Retirement, Disability or
Termination for Cause, each Option and Stock Appreciation Right held by the
Awardee (or a transferee) that is vested following such Termination of
Employment shall remain exercisable until the earlier of the third
(3rd) anniversary of such Termination of Employment (or any later date until
which it would remain exercisable by its terms) or the expiration of its
original term. In the event of an Awardee’s Termination of Employment more than
two (2) years after a Change of Control, or within two (2) years after a Change
of Control because of the Awardee’s death, Retirement, Disability or Termination
for Cause, the provisions of Sections 8(h) and 10 of the Plan shall govern (as
applicable).

iii. On the date that such Change of Control occurs, the restrictions applicable
to any or all Stock Awards, Other Stock-Based Awards and Cash Awards shall lapse
and such Awards shall be fully vested.

(c) Section 409A. Notwithstanding the foregoing: (i) any adjustments made
pursuant to Section 16(a) of the Plan to Awards that are considered “deferred
compensation” within the meaning of Section 409A of the Code shall be made in
compliance with the requirements of Section 409A of the Code; (ii) any
adjustments made pursuant to Section 16(a) of the Plan to Awards that are not
considered “deferred compensation” subject to Section 409A of the Code shall be
made in such a manner as to ensure that after such adjustment, the Awards either
continue not to be subject to Section 409A of the Code or comply with the
requirements of Section 409A of the Code; (iii) the Administrator shall not have
the authority to make any adjustments pursuant to Section 16(a) of the Plan to
the extent that the existence of such authority would cause an Award that is not
intended to be subject to Section 409A of the Code to be subject thereto; and
(iv) if any Award is subject to Section 409A of the Code, Section 16(b) of the
Plan shall be applicable only to the extent specifically provided in the Award
Agreement and permitted pursuant to Section 25 of the Plan.

 

17. Amendment and Termination of the Plan.

(a) Amendment and Termination. The Administrator may amend, alter or discontinue
the Plan or any Award Agreement, but any such amendment shall be subject to
approval of the shareholders of the Company in the manner and to the extent
required by Applicable Law. In addition, without limiting the foregoing, unless
approved by the shareholders of the Company and subject to Section 16(a), no
such amendment shall be made that would:

i. increase the maximum aggregate number of Shares which may be subject to
Awards granted under the Plan;

 

19



--------------------------------------------------------------------------------

ii. reduce the minimum exercise price for Options or Stock Appreciation Rights
granted under the Plan; or

iii. reduce the exercise price of outstanding Options or Stock Appreciation
Rights.

(b) Effect of Amendment or Termination. No amendment, suspension or termination
of the Plan shall impair the rights of any Participant with respect to an
outstanding Award, unless mutually agreed otherwise between the Participant and
the Administrator, which agreement must be in writing and signed by the
Participant and the Company, except that no such agreement shall be required if
the Administrator determines in its sole discretion that such amendment either
(i) is required or advisable in order for the Company, the Plan or the Award to
satisfy any Applicable Law or to meet the requirements of any accounting
standard, or (ii) is not reasonably likely to significantly diminish the
benefits provided under such Award, or that any such diminishment has been
adequately compensated, except following a Change of Control. Termination of the
Plan shall not affect the Administrator’s ability to exercise the powers granted
to it hereunder with respect to Awards granted under the Plan prior to the date
of such termination.

(c) Effect of the Plan on Other Arrangements. Neither the adoption of the Plan
by the Board or a Committee nor the submission of the Plan to the shareholders
of the Company for approval shall be construed as creating any limitations on
the power of the Board or any Committee to adopt such other incentive
arrangements as it or they may deem desirable, including without limitation, the
granting of restricted shares or restricted share units or stock options
otherwise than under the Plan, and such arrangements may be either generally
applicable or applicable only in specific cases.

 

18. Designation of Beneficiary.

(a) An Awardee may file a written designation of a beneficiary who is to receive
the Awardee’s rights pursuant to Awardee’s Award or the Awardee may include his
or her Awards in an omnibus beneficiary designation for all benefits under the
Plan. To the extent that Awardee has completed a designation of beneficiary
while employed with Company, such beneficiary designation shall remain in effect
with respect to any Award hereunder until changed by the Awardee to the extent
enforceable under Applicable Law.

(b) Such designation of beneficiary may be changed by the Awardee at any time by
written notice. In the event of the death of an Awardee and in the absence of a
beneficiary validly designated under the Plan who is living at the time of such
Awardee’s death, the Company shall allow the legal representative of the
Awardee’s estate to exercise the Award.

 

19. No Right to Awards or to Employment.

No person shall have any claim or right to be granted an Award and the grant of
any Award shall not be construed as giving an Awardee the right to continue in
the employ of the

 

20



--------------------------------------------------------------------------------

Company or its Affiliates. Further, the Company and its Affiliates expressly
reserve the right, at any time, to dismiss any Employee or Awardee at any time
without liability or any claim under the Plan, except as provided herein or in
any Award Agreement entered into hereunder.

 

20. Recoupment.

The Administrator may, in its discretion, also require repayment to the Company
of all or any portion of an Award if the amount of the Award was calculated
based upon the achievement of certain financial results that were subsequently
the subject of a restatement of the Company’s financial statements, the
Participant engaged in misconduct that caused or contributed to the need for the
restatement of the financial statements, and the amount payable to the
Participant would have been lower than the amount actually paid to the
Participant had the financial results been properly reported. This Section 20
shall not be the Company’s exclusive remedy with respect to such matters. This
Section 20 shall not apply after a Change of Control.

 

21. Fractional Shares.

The Company shall not be required to issue any fractional Shares pursuant to
this Plan. The Administrator may provide for the elimination of fractions or for
the settlement thereof in cash.

 

22. Legal Compliance.

Shares shall not be issued pursuant to an Option, Stock Appreciation Right,
Stock Award or Other Stock-Based Award unless the such Option, Stock
Appreciation Right, Stock Award or Other Stock-Based Award and the issuance and
delivery of such Shares shall comply with Applicable Law and shall be further
subject to the approval of counsel for the Company with respect to such
compliance. Unless the Awards and Shares covered by this Plan have been
registered under the Securities Act or the Company has determined that such
registration is unnecessary, each person receiving an Award and/or Shares
pursuant to any Award may be required by the Company to give a representation in
writing that such person is acquiring such Shares for his or her own account for
investment and not with a view to, or for sale in connection with, the
distribution of any part thereof.

 

23. Inability to Obtain Authority.

To the extent the Company is unable to or the Administrator deems it infeasible
to obtain authority from any regulatory body having jurisdiction, which
authority is deemed by the Company’s counsel to be advisable or necessary to the
lawful issuance and sale of any Shares hereunder, the Company shall be relieved
of any liability with respect to the failure to issue or sell such Shares as to
which such requisite authority shall not have been obtained.

 

24. Reservation of Shares.

The Company, during the term of this Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.

 

21



--------------------------------------------------------------------------------

25. Notice.

Any written notice to the Company required by any provisions of this Plan shall
be addressed to the Secretary of the Company and shall be effective when
received.

 

26. Governing Law; Interpretation of Plan and Awards.

(a) This Plan and all determinations made and actions taken pursuant hereto
shall be governed by the substantive laws, but not the choice of law rules, of
the state of Ohio, except as to matters governed by U.S. federal law.

(b) In the event that any provision of the Plan or any Award granted under the
Plan is declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of the terms of the Plan and/or Award shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.

(c) The headings preceding the text of the sections hereof are inserted solely
for convenience of reference, and shall not constitute a part of the Plan, nor
shall they affect its meaning, construction or effect.

(d) The terms of the Plan and any Award shall inure to the benefit of and be
binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.

 

27. Section 409A.

(a) To the extent applicable, it is intended that this Plan and any grants made
hereunder comply with the provisions of Section 409A of the Code, so that the
income inclusion provisions of Section 409A(a)(1) of the Code do not apply to
the Participant. This Plan and any grants made hereunder shall be administered
in a manner consistent with this intent. Any reference in this Plan to
Section 409A of the Code will also include any regulations or any other formal
guidance promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service.

(b) Neither a Participant nor any of a Participant’s creditors or beneficiaries
shall have the right to subject any deferred compensation (within the meaning of
Section 409A of the Code) payable under this Plan and grants hereunder to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A of the Code,
any deferred compensation (within the meaning of Section 409A of the Code)
payable to a Participant or for a Participant’s benefit under this Plan and
grants hereunder may not be reduced by, or offset against, any amount owing by a
Participant to the Company or any of its affiliates.

(c) If, at the time of a Participant’s separation from service (within the
meaning of Section 409A of the Code), (i) the Participant shall be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and
(ii) the Company shall make a good faith determination that an amount

 

22



--------------------------------------------------------------------------------

payable hereunder constitutes deferred compensation (within the meaning of
Section 409A of the Code) the payment of which is required to be delayed
pursuant to the six-month delay rule set forth in Section 409A of the Code in
order to avoid taxes or penalties under Section 409A of the Code, then the
Company shall not pay such amount on the otherwise scheduled payment date but
shall instead pay it on the first business day of the seventh month after such
six-month period, together with interest thereon from the date that such amount
would have been paid absent such determination through the date of payment at
the long-term applicable federal rate, determined under Section 1274(d) of the
Code.

(d) Notwithstanding any provision of this Plan and grants hereunder to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A of the Code, the Company reserves the right to make amendments to
this Plan and grants hereunder as the Company deems necessary or desirable to
avoid the imposition of taxes or penalties under Section 409A of the Code. In
any case, a Participant shall be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on a Participant or
for a Participant’s account in connection with this Plan and grants hereunder
(including any taxes and penalties under Section 409A of the Code), and neither
the Company nor any of its affiliates shall have any obligation to indemnify or
otherwise hold a Participant harmless from any or all of such taxes or
penalties.

 

28. Limitation on Liability.

The Company and any Affiliate which is in existence or hereafter comes into
existence shall not be liable to a Participant, an Employee, an Awardee or any
other persons as to:

(a) The Non-Issuance of Shares. The non-issuance or sale of Shares as to which
the Company has been unable to obtain from any regulatory body having
jurisdiction the authority deemed by the Company’s counsel to be necessary to
the lawful issuance and sale of any shares hereunder; and

(b) Tax or Exchange Control Consequences. Any tax consequence expected, but not
realized, or any exchange control obligation owed, by any Participant, Employee,
Awardee or other person due to the receipt, exercise or settlement of any Option
or other Award granted hereunder.

 

29. Unfunded Plan.

Insofar as it provides for Awards, the Plan shall be unfunded. Although
bookkeeping accounts may be established with respect to Awardees who are granted
Stock Awards under this Plan, any such accounts will be used merely as a
bookkeeping convenience. The Company shall not be required to segregate any
assets which may at any time be represented by Awards, nor shall this Plan be
construed as providing for such segregation, nor shall the Company nor the
Administrator be deemed to be a trustee of stock or cash to be awarded under the
Plan. Any liability of the Company to any Participant with respect to an Award
shall be based solely upon any contractual obligations which may be created by
the Plan; no such obligation of the Company shall be deemed to be secured by any
pledge or other encumbrance on any property of the Company. Neither the Company
nor the Administrator shall be required to give any security or bond for the
performance of any obligation which may be created by this Plan.

 

23



--------------------------------------------------------------------------------

30. Foreign Employees.

Awards may be granted hereunder to Employees who are foreign nationals, who are
located outside the United States or who are not compensated from a payroll
maintained in the United States, or who are otherwise subject to (or could cause
the Company to be subject to) legal or regulatory provisions of countries or
jurisdictions outside the United States, on such terms and conditions different
from those specified in the Plan as may, in the judgment of the Administrator,
be necessary or desirable to foster and promote achievement of the purposes of
the Plan, and, in furtherance of such purposes, the Administrator may make such
modifications, amendments, procedures, or subplans as may be necessary or
advisable to comply with such legal or regulatory provisions.

 

31. Tax Withholding.

Each Participant shall pay to the Company, or make arrangements satisfactory to
the Company regarding the payment of, any federal, state, local or foreign taxes
of any kind required by law to be withheld with respect to any Award under the
Plan no later than the date as of which any amount under such Award first
becomes includible as compensation of the Participant for any tax purposes with
respect to which the Company has a tax withholding obligation. Unless otherwise
determined by the Administrator, withholding obligations may be settled with
Shares, including Shares that are part of the Award that gives rise to the
withholding requirement; provided, however, that not more than the legally
required minimum withholding may be settled with Shares. The obligations of the
Company under the Plan shall be conditional on such payment or arrangements, and
the Company and its Affiliates shall, to the extent permitted by law, have the
right to deduct any such taxes from any vested Shares or any other payment due
to the participant at that time or at any future time. The Administrator may
establish such procedures as it deems appropriate, including making irrevocable
elections, for the settlement of withholding obligations with Shares.

 

24